DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected treating cognitive impairment in multiple sclerosis using SEQ ID 1 without traverse in the reply filed on 30 March, 2021.

Claims Status
Claims 1-9, 15-23, and 29-36 are pending.
Claims 6-8, 15-23, and 34-36 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The provisional rejection of claims 1-4, 9, and 29-32 on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, and 16 of copending Application No. 15/926,637 is hereby withdrawn due to the abandonment of the competing application.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of multiple sclerosis, does not reasonably provide enablement for other disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The MPEP states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’  These factors include, but are not limited to:  1) the breadth of the claims; 2) the nature of the invention; 3) the state of the prior art; 4) the level of one of ordinary skill; 5) the level of predictability in the art; 6) the amount of direction provided by the inventor; 7) the existence of working examples; and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure” (MPEP 2164.01(a).

1 and 2) the breadth of the claims and the nature of the invention:  Applicants are claiming a method of treating cognitive impairment, comprising administrating at least one peptide from one of a Markush group of proteins.  Dependent claims give specific disorders.
3) the state of the prior art:  As evidenced by the healthgrades website (https://www.healthgrades.com/right-care/brain-and-nerves/cognitive-impairment, downloaded 8 April, 2021), there are a large number of diverse causes of cognitive impairment (1st page, 2nd and 3d paragraphs, 2nd page, 1st paragraph), with no clear thread connecting the various known causes.  Treatment is based on the cause (8th page, 3d paragraph).  This reference indicates that cognitive impairment is not a single disorder, but rather a symptom of a diverse array of disorders.
st paragraph).  In other words, these are different disorders with different etiology.  While there may be demyelination involved in Parkinson’s disorder and Alzheimer’s disease, this reference makes it clear that the disorders are not based on demyelination, and it’s not clear that slowing demyelination would be expected to help.
4) the level of one of ordinary skill:  The level of one of ordinary skill in the art is high.
5) the level of predictability in the art:  As evidenced by the University of Tennessee’s webpage for their neuroscience institute (https://www.uthsc.edu/neuroscience-institute/, downloaded 8 April, 2021), well after the priority date of applicant’s application, the nature and mechanism of many diseases of the nervous system are poorly understood.  This indicates a low level of predictability in the art. 
6 and 7) the amount of direction provided by the inventor and the existence of working examples:  Applicants repeat the claim language, stating that their therapy is an effective disorder for cognitive impairment and for Alzheimer’s disease and Parkinson’s disorder, as well as MS.  However, the evidence presented for disorders other than MS is scant.  All the experiments described are either in MS patients or animal models of MS.  While these show various forms of improvement, applicants have provided no evidence besides their opinion that the therapy will provide a benefit for other disorders.  There is no common etiology, and, as noted by Allen et al, the disorders are considered entirely differently in the art.
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Applicants are claiming a method of treating cognitive impairment.  They have demonstrated that their invention will provide a benefit for MS, an autoimmune disorder characterized by demyelination.  However, given that there are a wide range of causes for cognitive impairment, most of which have nothing to do with demyelination, and that many disorders of the nervous system are poorly understood, it will be an undue burden to use the claimed method for any disorder other than MS.
response to applicant’s arguments
	Applicants describe the mechanism of action describe in the specification, argues that a person of skill in the art can go through the method steps described in the claims for other forms of cognitive impairment, and that the rejection of claim 2 (which describes demyelinating disease), is improper.
Applicant's arguments filed 30 Aug, 2021 have been fully considered but they are not persuasive.

Applicants describe the mechanism of action which will provide a benefit in MS, and argue that this will be extended to all the claimed disorders (i.e. cognitive impairment).  The problem is that it is not clear that this is relevant to disorders where the cognitive impairment is not tied to the demyelination, i.e. disorders other than MS.  Dean et al PLoS ONE (2016) 11(10) e0163774) teaches that myelin loss is found in Parkinson’s disease (abstract), even though the etiology of the disorder is known to be loss of dopamine producing cells, not myelin loss (from Allen et al, cited in rejection).  Note that the reference postulates that myelin alterations are a core feature of neurodegenerative diseases (abstract), even those without a cognitive impairment feature.  Callaghan et al (Neurobiol. Aging (2014) 35 p1862-1872) teaches that loss of myelin in some portions of the central nervous system is a feature of normal aging (abstract).  In other words, there is no reason to believe that cognitive impairment is due to demyelination in any disorder other than MS, and so the benefit of reducing demyelination in other disorders is not immediately evident.  This is emphasized by the very low level of predictability in the art – the central nervous system is currently very much a black box.
It is agreed that a person of skill in the art can go through the method steps for disorders other than MS, but that is not the requirement for enablement.  35 USC 112(a) requires that a person of skill in the art be able to use the invention, and the courts have ruled that it not take undue experimentation to do so (MPEP 2164.01)), this requires that the claimed effect (treatment) be obtained.
Finally, applicants argue that claim 2, referring to demyelinating disorders, should be excluded from the rejection.  However, as noted above, this would only be proper if the demyelination is related to the cognitive impairment.  There is no evidence that this is the case for anything other than MS.

Improper Markush
In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the proteins from which the peptide used in the method is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: these are three separate proteins, with no significant sequence identity.  As such, they are not art recognized as the same physical or chemical class.
The Markush grouping of the disorders is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Alzheimer’s disease, Parkinson’s disease, and MS are three separate disorders, with little in common with each other.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
response to applicant’s arguments
	Applicants argue that the wrong standard was used, and that the proper test is if applicant finds the members equivalent.
Applicant's arguments filed 30 Aug, 2021 have been fully considered but they are not persuasive.

	The standard used comes directly from the appropriate court case, as described in the rejection.  While applicants have argued that a different standard should be used, despite arguing “Board precedent,” the cases that applicants have cited are not precedential.  This means that, at best, they are only suggestive of how the courts will decide with a similar fact pattern.  It is not proper to draw broad inferences as to what is proper and not, as applicants are trying to do, from such decisions.  The various polypeptides used in applicant’s disorder have no common sequence, are not fragments of the same polypeptide, and there is no evidence on record that the proteins they are fragments of even have the same purpose.  The various disorders claimed by applicants have different etiology and different symptoms and treatments.  There is very little in common between the elements of these Markush groups except applicant’s invention.

Claim Rejections - 35 USC § 102 or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 9, and 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wraith et al (US 20100286054).

Wraith et al discuss a composition with a series of peptides from myelin basic protein to treat multiple sclerosis (abstract).  This is a composition of 4 peptides, MBP 30-44, MBP 83-99, MBP 131-145, and MBP 140-154 (paragraphs 15-22).  Note that the sequence of these peptides is identical with SEQ IDs 1-4 of the instant application (paragraph 49).  A composition of these peptides mixed together (paragraph 86 and 87) was used in a phase II clinical trial of patients with MS (example 4C, paragraph 130-148).  This therapy gave a significant reduction in T-cell response to myelin basic protein (paragraph 136) without a broad immunosuppressive effect (paragraph 134).
	Wraith et al discuss treatment of the same patient population (MS patients) with the same therapy (SEQ ID 1) of the instant claims.  Should any of these patients have this symptom, it will show the claimed effects.  Alternatively, it would be obvious to treat MS patients with cognitive impairment, to help with remylinization.  As the reference discusses ameliorating symptoms (paragraph 72), an artisan in this field would attempt this therapy with a reasonable expectation of success.  Therefore, this recapitulates every active method step of the instant claims, either anticipating or rendering obvious claims 1-5 and 29-33.
	While the reference is silent on PASAT score, this is the identical therapy on an overlapping or obvious patient population, so will inherently have the identical effect.  Thus, the reference anticipates or renders obvious claim 9.
response to applicant’s arguments
	Applicants argue that the reference does not discuss cognitive impairment.
Applicant's arguments filed 30 Aug, 2021 have been fully considered but they are not persuasive.

	Applicants have not explained how it is novel and unobvious to treat a known symptom of MS in a patient with MS with a therapy for MS.  The reason the reference reads on the rejection is described in the rejection, merely denying it does not make it improper.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1-5, 9, and 29-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/474,587 (US 20200046802) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 1 describes a method of treating MS, comprising administering 1, 2, 3, or 4 peptides identical with those of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
response to applicant’s arguments


second rejection
Claims 1-4, 9, and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,343,500. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing application anticipates the instant claims.
	Competing claim 1 describes MBP 30-44 (identical with SEQ ID 1 of the instant claims), with the disclosure listing its utility for treatment of MS.
response to applicant’s arguments
	Applicants have repeated the same arguments as were used with respect to the prior art rejection, above, which were answered there.  

third rejection
Claims 1-4, 9, and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,961,986. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing application anticipates the instant claims.
	Competing claim 1 describes a method of treating MS, comprising administration of a composition comprising SEQ IDs 1-3 of the instant application.
response to applicant’s arguments
	Applicants have repeated the same arguments as were used with respect to the prior art rejection, above, which were answered there.  

fourth rejection
Claims 1-3, 9, and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,862,751. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing application anticipates the instant claims.
Competing claim 1 describes a method of treating a demyelinating disease, comprising administering at least one of a Markush group of peptides that are fragments of MOG, while competing claim 2 specifies that the disorder is MS.
response to applicant’s arguments
	Applicants have repeated the same arguments as were used with respect to the prior art rejection, above, which were answered there.  

fifth rejection
Claims 1-3, 9, and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,377,800. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing application anticipates the instant claims.
	Competing claim 1 describes a Markush group of peptides that are fragments of MOG.  The utility of the application is treatment of MS.
response to applicant’s arguments
	Applicants have repeated the same arguments as were used with respect to the prior art rejection, above, which were answered there.  

sixth rejection
Claims 1-5, 9, and 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,623,827. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing application anticipates the instant claims.
	Competing claim 1 describes a formulation with peptides, where the peptides consist of SEQ IDs 1-4 of the instant claims.  The utility of the formulation is to treat MS.
response to applicant’s arguments
	Applicants have repeated the same arguments as were used with respect to the prior art rejection, above, which were answered there.  

seventh rejection
Claims 1-5, 9, and 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,381,234. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing application anticipates the instant claims.
	Competing claim 1 describes a method of treatment, comprising administration of peptides of SEQ IDs 1-4.  Competing claim 3 defines MS as the patient population.
response to applicant’s arguments
	Applicants have repeated the same arguments as were used with respect to the prior art rejection, above, which were answered there.  

eighth rejection
Claims 1-5, 9, and 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,775,880. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing application anticipates the instant claims.
	Competing claim 1 describes a method of treatment of MS, comprising administration of peptides of SEQ IDs 1-4.  
response to applicant’s arguments
	Applicants have repeated the same arguments as were used with respect to the prior art rejection, above, which were answered there.  

ninth rejection
Claims 1-4, 9, and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 7,071,297. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing application anticipates the instant claims.
	Competing claim 9 describes a method of treating or preventing MS, comprising administering a peptide of SEQ ID 7 (identical with SEQ ID 4 of the instant claims).
response to applicant’s arguments
.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658